DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 23 May 2019.
Claims 1-40 are canceled by the Applicant in a preliminary amendment.
Claims 41-80 are currently pending with a restriction requirement mailed on 08 September 2020.
Claims 60-79 were elected by the Applicant without traverse.
Claims 41-59 and 80 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were considered by the examiner. The Examiner notes some reference(s) may not have been considered (see lined through references on the IDS(s)) because no English translation was provided.
 Claim Interpretation
Regarding claim 65, the claim language “an accommodation chamber forming part forming an accommodation chamber” is interpreted to only require one structure. While applicant may intend the accommodation chamber forming part to be an additional portion added to the seal plate to form a chamber, the chamber can also be formed by making a hole through material.
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
A. “seal plate restraint part”; Claims 60-79:  
see reference character number 46, the corresponding structure restricts movement of the seal plate relative to the rotor disc in a radial direction of the rotor disc, and in one embodiment is the seal plate restraint part is a plug (see ref character 45, FIG. 4, paragraph [0127], a pin (see ref character 93, paragraph [0195]), or a branch (see ref character 97, FIG. 30, paragraph [01997]), or an equivalent structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 60, 63-65, 72, 75, and 77 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Scalzo et al (US 3501249 A), hereafter referred to as Scalzo.
Regarding Claim 60, Scalzo discloses the following:
A seal plate (30) assembly for a blade (6) of a gas turbine, comprising:
a seal plate (30) configured to be disposed on a first side (side facing downstream side) of a rotor disc (2) in an axial direction of the rotor disc (2); and
a seal plate (30) restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) for restricting movement of the seal plate (30) relative to the rotor disc (2) in a radial direction of the rotor disc (2),
wherein the seal plate (30) restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) is configured to be switchable between a seal plate (30) restraint state where at least a part of the seal plate (30) restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) protrudes toward a second side (side facing upstream side) in the axial direction from the seal plate (30) and thereby restricts movement of the seal plate (30) in the radial direction and a seal plate 
Regarding Claim 63, Scalzo discloses the following:
The seal plate (30) assembly according to claim 60, 
further comprising a biasing part biasing (40 having portions 42, 43) the seal plate (30) restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57) toward the second side (side facing upstream side) in the axial direction. (The Examiner notes the lock washers have tabs that act as leaf springs when bent up to restrict the axial movement of the bolts. See Col. 4, lines 50-57)
Regarding Claim 64, Scalzo discloses the following: 
The seal plate (30) assembly according to claim 63,
wherein the biasing part (40 having portions 42, 43) includes a disc (2) spring, a coil spring, or a leaf spring. (The Examiner notes the lock washers have tabs that act as leaf springs when bent up to restrict the axial movement of the bolts. See Col. 4, lines 50-57)
Regarding Claim 65, Scalzo discloses the following: 
The seal plate (30) assembly according to claim 60,
wherein the seal plate (30) includes a plate part extending in the radial direction (the Examiner notes the plate itself extends in the radial direction) and an accommodation chamber forming part forming an accommodation chamber (holes accommodating bolts 34, 35) for at least partially accommodating the seal plate (30) restraint part (34, 35 in combination with 40 having portions 42, 43; see Col. 4, lines 50-57), and

Regarding Claim 72, Scalzo discloses the following:
The seal plate (30) assembly according to claim 65,
wherein the plate part includes two or more portions having different thicknesses. (As best seen in FIG. 3, the beveled portion 31 of the plate is a different thickness at many portions, while the plate main body 30 appears to be the same thickness.)
Regarding Claim 75, Scalzo discloses the following: 
A gas turbine rotor comprising:
a rotor disc (2);
a plurality of blades (6) mounted on the rotor disc (2); and
at least one seal plate (30) assembly for the blades (6),
wherein the at least one seal plate (30) assembly includes the seal plate (30) assembly according to claim 60. (Gas turbine mentioned in description section.)
Regarding Claim 77, Scalzo discloses the following: 
A gas turbine rotor comprising:
a rotor disc (2);
a plurality of blades (6) mounted on the rotor disc (2); and
at least one seal plate (30) assembly for the blades (6),

wherein each of the pair of seal plate (30) assemblies is the seal plate (30) assembly according to claim 60. (Gas turbine mentioned in description section.)


Claim(s) 60 and 61 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Scalzo et al (US 3853425 A), hereafter referred to as Scalzo 425.
Regarding Claim 60, Scalzo 425 discloses the following:
 A seal plate (55) assembly for a blade (22) of a gas turbine, comprising:
a seal plate (55) configured to be disposed on a first side (side facing downstream side) of a rotor disc (16) in an axial direction of the rotor disc (16); and
a seal plate (55) restraint part (58, 59 in combination with 38, as best seen in FIG. 4) for restricting movement of the seal plate (55) relative to the rotor disc (16) in a radial direction of the rotor disc (16),
wherein the seal plate (55) restraint part (58, 59 in combination with 38, as best seen in FIG. 4) is configured to be switchable between a seal plate (55) restraint state where at least a part of the seal plate (55) restraint part (58, 59 in combination with 38, as best seen in FIG. 4) protrudes toward a second side (side facing upstream side) in the axial direction from the seal plate (55) and thereby restricts movement of the seal plate (55) in the radial direction and a seal plate (55) non-restraint state where movement of the seal plate (55) in the radial direction is not restricted. (The Examiner notes the restraint and non-restraint state of the bolts coincide with when the bolts are fully engaged, 
Regarding Claim 61, Scalzo 425 discloses the following:
 The seal plate (55) assembly according to claim 60,
wherein the seal plate (55) includes one of a female thread or a male thread (See Col. 5, lines8-12) extending along the axial direction, and
wherein the seal plate (55) restraint part (58, 59 in combination with 38, as best seen in FIG. 4) includes the other of the female thread or the male thread (See Col. 5, lines8-12) which is screwed with the one of the female thread or the male thread.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo et al (US 3501249 A), hereafter referred to as Scalzo in view of Official Notice.
 Regarding Claim 74, Scalzo discloses the following: 
 The seal plate (30) assembly according to claim 60,
Scalzo does not explicitly disclose the following:
wherein a surface of the seal plate which faces toward the second side in the axial direction is provided with at least one slot having a circumferential length in a 
However the Examiner notes the following:
It is well known in the art to provide bolt holes as slotted holes with the expected result of facilitating the assembly of components.
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the holes within the seal plate as disclosed by Scalzo, wherein the holes are slotted in the circumferential direction, as taught by ordinary skill in the art (Official Notice), with the expected result of facilitating assembly (i.e. provide play in the assembly, to avoid being bold bound).
 Regarding Claim 79, Scalzo discloses the following: 
 A gas turbine comprising:
the gas turbine rotor according to claim 75; (as shown above)
Scalzo does not explicitly disclose the following:
a casing covering the gas turbine rotor.
However the Examiner notes the following:
It is well known in the art to provide gas turbine engines with a casing covering the gas turbine engine with the expected result of protecting the turbine components, reducing engine noise, and/or improving engine aerodynamic efficiency (i.e. airline engine casings).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas turbine engine as disclosed by Scalzo, wherein the gas turbine engine is covered with a casing, as taught by ordinary skill in the art (Official 

Double Patenting
Claims 60-79 are provisionally rejected on the ground of nonstatutory double patenting over claims 41-75 of co-pending Application No. 16463906. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter (*inter alia), as follows: 
A method for disassembling/assembling a gas turbine, the gas turbine including a seal plate disposed on a first side of a rotor disc in an axial direction of the rotor disc, and a seal plate restraint part for restricting movement of the seal plate relative to the rotor disc in a radial direction of the rotor disc, the method comprising a seal-plate-restraint-state switching step of moving the seal plate restraint part along the axial direction to switch between a seal plate non-restraint state where the seal plate restraint part does not restrict movement of the seal plate in the radial direction and a seal plate restraint state where at least a part of the seal plate restraint part protrudes in the axial direction from the seal plate and thereby restricts movement of the seal plate in the radial direction. (The Examiner notes the method requires the same structures as the instant application.)

A gas turbine rotor comprising: a rotor disc; a plurality of blades mounted on the rotor disc; and the seal plate assembly according to claim 57, wherein the seal plate includes a plate part and an accommodation chamber forming part forming an accommodation chamber for accommodating the movable part, wherein the accommodation chamber forming part protrudes from the plate part in a direction in which the second surface faces, wherein the gas turbine rotor further comprises a seal plate not provided with the movable part, and wherein the seal plate not provided with the movable part includes a plate part and a projecting part protruding from the plate part in a direction in which the second surface faces.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other co-pending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Allowable Subject Matter
Claims 62, 67-71, 73, 76, and 78 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar seal plate retainer arrangements see Pages 1-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745